          Case 18-33646-thf                       Doc            Filed 04/04/19            Entered 04/04/19 16:20:40                     Page 1 of 4
 Fill in this information to identify the case:

 Debtor 1                  Barton E. Chittenden
 Debtor 2                  Debra Chittenden-Morrow
 (Spouse, if filing)
 United States Bankruptcy Court for the:             Western       District of          Kentucky
                                                                                         (State)
 Case number                                      18-33646-thf




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                       12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor:                 Fifth Third Bank                                                 Court claim no. (if known):                      13-1

Last four digits of any number you use to                                                          Date of payment change:
identify the debtor's account:                                                   6049              Must be at least 21 days after date of       04/25/2019
                                                                                                   this notice



                                                                                                   New total payment:
                                                                                                   Principal, interest, and escrow, if any $125.40

Part 1:                Escrow Account Payment Adjustment

 1. Will there be a change in the debtor's escrow account payment?
    No
    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
              the basis for the change. If a statement is not attached, explain why:

                          Current escrow payment:          $                                       New escrow payment:            $

Part 2:                Mortgage Payment Adjustment

 2. Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's variable-
    rate account?
    No
    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
              attached, explain why:

                         Current interest rate:                                   %                New interest rate:                               %

                         Current principal and interest payment              $                     New principal and interest payment:      $

Part 3:                Other Payment Change

 3. Will there be a change in the debtor's mortgage payment for a reason not listed above?
         No
         Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
                agreement. (Court approval may be required before the payment change can take effect.)
                         Reason for change:            Please see attached document for explanation of change.
                         Current mortgage payment:                $120.16                           New mortgage payment:         $125.40




Official Form 410S1                                                Notice of Mortgage Payment Change                                                    Page 1
PmtChgForm1215
3061-N-8311
         Case 18-33646-thf                     Doc        Filed 04/04/19                 Entered 04/04/19 16:20:40                 Page 2 of 4
Debtor 1                                       Barton E. Chittenden                               Case Number (if known)             18-33646-THF
                          First Name              Middle Name           Last Name



Part 4:      Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and t elephone number.
Check the appropriate box.

                        I am the creditor.

                       I am the creditor's authorized agent.


I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my knowledge,
information, and reasonable belief.


    
                                                                                    




     /s/ Mukta Suri                                                                          Date      04/04/2019
       Signature


Print:             Mukta Suri                                                                 Title    Authorized Agent for Fifth Third Bank
                    First Name            Middle Name             Last Name


Company            Bonial & Associates, P.C.


Address            14841 Dallas Parkway, Suite 425
                   Number                Street

                   Dallas, Texas 75254
                   City                  State                   Zip Code


Contact phone              (972) 643-6600                           Email     POCInquiries@BonialPC.com




Official Form 410S1                                             Notice of Mortgage Payment Change                                              Page 2
PmtChgForm1215
3061-N-8311
 Case 18-33646-thf           Doc       Filed 04/04/19        Entered 04/04/19 16:20:40              Page 3 of 4



            CERTIFICATE OF SERVICE OF NOTICE OF MORTGAGE PAYMENT CHANGE

I hereby certify that a true and correct copy of the foregoing document has been served upon the following parties in
interest on or before April 4, 2019 via electronic notice unless otherwise stated:

Debtor               Via U.S. Mail
Barton E. Chittenden
3910 Handley Ave
Louisville, KY 40218


Debtor               Via U.S. Mail
Debra Chittenden-Morrow
3910 Handley Ave
Louisville, KY 40218


Debtors' Attorney
Julie Ann O’Bryan
1717 Alliant Ave.
Louisville, KY 40299


Chapter 13 Trustee
William W. Lawrence- 13
310 Republic Plaza
200 S. Seventh Street
Louisville, KY 40202


                                                      Respectfully Submitted,
                                                      /s/ Mukta Suri




PAYMENT CHANGE NOTICE - CERTIFICATE OF SERVICE                                                            3061-N-8311
                                                                                                      PmtChgCOS_0001
Case 18-33646-thf   Doc   Filed 04/04/19   Entered 04/04/19 16:20:40   Page 4 of 4
